Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 14, 2021, wherein claims 17 and 30 are amended.  This application is a national stage application of PCT/JP2018/040499, filed October 31, 2018, which claims benefit of foreign applications JP2017-210150, filed October 31, 2017, and JP2017-227180, filed November 27,2017.
Claims 17, 18, and 21-30 are pending in this application.
Claims 17, 18, and 21-30 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 14, 2021, with respect to the rejection of instant claims 17, 18, and 21-30 under 35 USC 103 for being obvious over Yu et al. in view of Ma et al. in view of Jiang et al. 2009, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the sugar chain be an O-glycosidic bonded sugar chain.  Therefore the rejection is withdrawn.

Reasons for Allowance
Currently claims 17, 18, and 21-30 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted June 14, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:

The prior art does not disclose a purification method of this type applied to O-linked sugar chains.  While Yu et al. (of record in previous action) does disclose a method wherein a sulfobetaine solid phase is used to bind and purify N-linked glycopeptides from an immunoglobulin digest, this process involved a different zwitterionic purification agent applied to a different sugar chain sample.  While it is known in the prior art (e.g. Hernandez et al., reference included with PTO-892) that sulfobetiane can be used as a stationary phase for chromatography of O-linked glycopeptide fragments, and furthermore that phosphobetaines can be used as stationary phases to bind biomolecules, (see Jiang et al. 2009, of record in previous action) one of ordinary skill in the art would not have, based on this knowledge, used a phosphobetaine to purify or concentrate O-linked sugar chains in the manner described in the instant claims.  In particular, chromatography, in which species to be separated are gradually moved through and eluted from a stationary phase at different rates, differs from the claimed method in which a sample is entirely bound to a solid phase and the liquid phase is separated off.  The fact that a material can be used for chromatography does not guarantee that it binds tightly enough to the analyte to completely bind it from a liquid phase as described in the claims.  Furthermore the oligosaccharides applied to the chromatography column by Hernandez et al. are fairly short, varying from 3-5 saccharide units. (see p. 
Accordingly, Applicant’s amendment submitted June 14, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/22/2021